EXHIBIT 10.23.2




CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is entered into as of
September 11, 2018 (the “Effective Date”), by and between Telenav, Inc. (the
“Company”) and Michael W. Strambi (hereinafter referred to as “Consultant”)
(collectively referred to as the “Parties” and individually as “Party”). The
Company intends to engage Consultant to perform work under the terms of this
Agreement.
1.Services
(a)    As of the Termination Date, as such term is defined in the Transition
Agreement and Release entered into as of September 11, 2018, by and between the
Parties, Consultant will serve as a consultant to the Company. Consultant shall
assist the Company with the integration of the new chief financial officer into
such person’s new role at the Company and providing assistance with training of
other Company employees regarding financial reporting, audit processes and SOX
activities (collectively, the “Services”). Consultant shall report to the
Company’s Chief Executive Officer (the “CEO”) and will work directly with the
CEO of the Company and the Board of Directors of the Company and other employees
and service providers as authorized by the CEO.
(b)    Consultant will make himself available for up to ten (10) hours per month
(the “Business Hours”). Upon mutual agreement between the parties, Consultant
may be available for additional hours or at different times. Consultant shall be
available to the Company over the telephone during Business Hours, through
written correspondence, or with prior notice, attend meetings in person at the
Company’s offices in Santa Clara County.
(c)    Consultant is responsible for providing his own workspace, personal
computer and communications services.
2.    Intellectual Property and Work Product
(a)    Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries, ideas and trade
secrets conceived, discovered, authored, invented, developed or reduced to
practice by Consultant, solely or in collaboration with others, during the Term
(as defined in Section 5 below) of this Agreement and arising out of, or in
connection with, performing the Services under this Agreement and any
copyrights, patents, trade secrets, mask work rights or other intellectual
property rights relating to the foregoing (collectively, “Inventions”), are the
sole property of the Company. Consultant also agrees to promptly make full
written disclosure to the Company of any Inventions and to deliver and assign
(or cause to be assigned) and hereby irrevocably assigns fully to the Company
all right, title and interest in and to the Inventions.
(b)    Pre-Existing Materials. Subject to Section 2(a), Consultant will provide
the Company with prior written notice if, in the course of performing the
Services, Consultant incorporates into any Invention or utilizes in the
performance of the Services any invention, discovery, idea, original works of
authorship, development, improvements, trade secret, concept, or other
proprietary information or intellectual property right owned by Consultant or in
which Consultant has an interest, prior to, or separate from, performing the
Services under this Agreement (“Prior Inventions”), and the Company is hereby
granted a nonexclusive, royalty-free,


Page 1





--------------------------------------------------------------------------------




perpetual, irrevocable, transferable, worldwide license (with the right to grant
and authorize sublicenses) to make, have made, use, import, offer for sale,
sell, reproduce, distribute, modify, adapt, prepare derivative works of,
display, perform, and otherwise exploit such Prior Inventions, without
restriction, including, without limitation, as part of or in connection with
such Invention, and to practice any method related thereto. Consultant will not
incorporate any invention, discovery, idea, original works of authorship,
development, improvements, trade secret, concept, or other proprietary
information or intellectual property right owned by any third party into any
Invention without Company’s prior written permission.
(c)    Moral Rights. Any assignment to the Company of Inventions includes all
rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any other rights throughout the world that may be known as or
referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, Consultant hereby waives and agrees not to
enforce any and all Moral Rights, including, without limitation, any limitation
on subsequent modification, to the extent permitted under applicable law.
(d)    Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the Term of this Agreement,
and for a period of three (3) years thereafter. The records will be in the form
of notes, sketches, drawings, electronic files, reports, or any other format
that is customary in the industry and/or otherwise specified by the Company.
Such records are and remain the sole property of the Company at all times and
upon Company’s request, Consultant shall deliver (or cause to be delivered) the
same.
(e)    Further Assurances. Consultant agrees to assist Company, or its designee,
at the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 2(e) shall continue
after the termination of this Agreement.
(f)    Attorney-in-Fact. Consultant agrees that, if the Company is unable
because of Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Consultant’s signature with
respect to any Inventions, including, without limitation, for the purpose of
applying for or pursuing any application for any United States or foreign
patents or mask work or copyright registrations covering the Inventions assigned
to the Company in Section 2(a), then Consultant hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Consultant’s agent and attorney-in-fact, to act for and on Consultant’s behalf
to execute and file any papers and oaths and to do all other lawfully permitted
acts with respect to such Inventions to further the prosecution and issuance of
patents, copyright and mask work registrations with the same legal force and
effect as if executed by Consultant. This power of attorney shall be deemed
coupled with an interest, and shall be irrevocable.
3.    Compensation
(a)    Cash Compensation. During the Term, the Company shall pay Consultant a
monthly payment of $10,000. In the event Consultant works more than the agreed
monthly commitment, Company shall pay Consultant the additional sums at an
hourly rate of $500.00 per hour for Consultant’s services, promptly


Page 2





--------------------------------------------------------------------------------




after Consultant has submitted an invoice for Consultant’s additional hours
worked not more than 30 days after the last day of the month in which the
additional hours were worked.
(b)    Other Compensation. Compensation other than cash shall be at the
discretion of the CEO and subject to the approval by the Company’s Board of
Directors.
(c)    Benefits. The Company and Consultant agree that during the Term,
Consultant will receive no Company-sponsored benefits from the Company, where
benefits include, but are not limited to, paid vacation, sick leave, medical
insurance and 401(k) plan participation, except as may be required by applicable
law. For the avoidance of doubt, to the extent Consultant holds any vested
options to purchase shares of the Company’s common stock as of the date of
termination of Consultant’s employment with the Company, then the vested options
will continue to remain outstanding and exercisable to the extent Consultant
continuously remains a service provider to the Company following employment
termination in accordance with and subject to the terms and conditions of the
Company plans and applicable option agreement pursuant to which the options were
granted, as amended by the Transition Agreement. Consultant acknowledges that
the incentive stock option status of any outstanding vested options shall
terminate on the date three (3) months and one (1) day after he ceases to be an
employee of the Company. If Consultant is reclassified by a state or federal
agency or court as Company’s employee, Consultant will become a reclassified
employee and will receive no benefits from the Company, except those mandated by
state or federal law, even if by the terms of the Company’s benefit plans or
programs of the Company in effect at the time of such reclassification,
Consultant would otherwise be eligible for such benefits.
(d)    Expenses. During the Term of this Agreement, the Company will reimburse
Consultant for reasonable travel expenses incurred by Consultant in the
furtherance of or in connection with the performance of Consultant’s duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.
4.    Termination
(a)    Termination. Either Party may terminate this Agreement upon giving the
other Party seven (7) days’ prior written notice of such termination pursuant to
Section 10 of this Agreement. The Company may terminate this Agreement
immediately and without prior notice if Consultant refuses to or is unable to
perform the Services or is in breach of any material provision of this
Agreement. Upon termination, any partial month of service provided under this
Agreement in the last month of the Term will be considered a full month for
compensation purposes.
(b)    Survival. Upon such termination, all rights and duties of the Company and
Consultant toward each other under this Agreement shall cease except:
(1)    The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company’s policies and in accordance with the
provisions of Section 3 of this Agreement; and
(2)    Section 2 (Intellectual Property and Work Product), Section 6 (Certain
Other Contracts), Section 7 (Confidentiality), Section 7 (Independent
Contractor; Withholding), Section 15 (Indemnification) and Section 17 (Dispute
Resolution) will survive termination of this Agreement.
5.    Term


Page 3





--------------------------------------------------------------------------------




The term of this Agreement will begin on the Termination Date and will end
June 30, 2019, or upon earlier termination as provided above (the “Term”).
6.    Certain Other Contracts
(a)    Consultant may from time to time seek other full time employment with or
membership on a board of directors of a third party (the “Employer”). The
Company recognizes that Consultant’s primary responsibility will be to the
Employer. In connection with such employment, Consultant will enter into certain
agreements with the Employer relating to ownership of intellectual property
rights, conflicts of interest and other matters, and is subject to certain
policy statements of the Employer (collectively, the “Employer’s Agreement”). If
any provision of this Agreement is in conflict with the Employer’s Agreement,
then the Employer’s Agreement will govern to the extent of such conflict, and
the conflicting provisions of this Agreement will not apply.
(b)    Consultant will not disclose to the Company any information that
Consultant is obligated to keep secret pursuant to an existing confidentiality
agreement with a third party, including but not limited to the Employer, and
nothing in this Agreement will impose any obligation on Consultant to the
contrary.
(c)    The consulting work performed hereunder will not be conducted on time
that is required to be devoted to the Employer or any other third party.
Consultant shall not use the funding, resources and facilities of the Employer
or any other third party to perform consulting work hereunder and shall not
perform the consulting work hereunder in any manner that would give the Employer
or any third party rights to the product of such work. Nothing done in
Consultant’s work for the Employer shall be considered part of services
performed hereunder and nothing herein shall restrict Consultant’s work.
(d)    Consultant has disclosed and, during the Term, will disclose to the
active management of the Company (including at least one of the following: the
CEO and the Company’s Chief Financial Officer) any conflicts between this
Agreement and any other agreements binding Consultant.
7.    Confidentiality
(a)    Definition of Confidential Information. “Confidential Information” means
any information (including any and all combinations of individual items of
information) that relates to the actual or anticipated business and/or products,
research or development of the Company, its affiliates or subsidiaries, or to
the Company’s, its affiliates’ or subsidiaries’ technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s, its affiliates’ or subsidiaries’ products
or services and markets therefor, customer lists and customers (including, but
not limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the Term of this Agreement), software,
developments, inventions, discoveries, ideas, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, and other business information disclosed by the Company, its
affiliates or subsidiaries, either directly or indirectly, in writing, orally or
by drawings or inspection of premises, parts, equipment, or other property of
Company, its affiliates or subsidiaries. Notwithstanding the foregoing,
Confidential Information shall not include any such information which Consultant
can establish (i) was publicly known or made generally available prior to the
time of disclosure to Consultant; (ii) becomes publicly known or made generally
available after disclosure to Consultant through no wrongful action or inaction
of Consultant; or (iii) is in the rightful possession of Consultant, without
confidentiality obligations, at the time of disclosure as shown by Consultant’s
then-contemporaneous written records; provided that any combination of
individual items of information shall not be deemed to be within any


Page 4





--------------------------------------------------------------------------------




of the foregoing exceptions merely because one or more of the individual items
are within such exception, unless the combination as a whole is within such
exception.
(b)    Nonuse and Nondisclosure. During and after the Term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information, and Consultant will not (i) use the Confidential Information for
any purpose whatsoever other than as necessary for the performance of the
Services on behalf of the Company, or (ii)  disclose the Confidential
Information to any third party without the prior written consent of an
authorized representative of the Company, except that Consultant may disclose
Confidential Information to the extent compelled or permitted by applicable law;
provided however, prior to such disclosure, Consultant shall provide prior
written notice to Company and seek a protective order or such similar
confidential protection as may be available under applicable law. Consultant
agrees that no ownership of Confidential Information is conveyed to the
Consultant. Without limiting the foregoing, Consultant shall not use or disclose
any Company property, intellectual property rights, trade secrets or other
proprietary know-how of the Company to invent, author, make, develop, design, or
otherwise enable others to invent, author, make, develop, or design identical or
substantially similar designs as those developed under this Agreement for any
third party. Consultant agrees that Consultant’s obligations under this
Section 7(b) shall continue after the termination of this Agreement.
(c)    Other Client Confidential Information. Consultant agrees that Consultant
will not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or current employer of Consultant or
other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.
(d)    Third Party Confidential Information. Consultant recognizes that the
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the Term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.
Upon termination of this Agreement except as provided in the Transition
Agreement, Consultant will promptly return to the Company all materials
containing Confidential Information as well as data, records, reports, and other
property furnished by the Company to Consultant or produced by Consultant in
connection with Services rendered hereunder, together with all copies of any of
the foregoing. Notwithstanding such return, Consultant shall continue to be
bound by the terms of the confidentiality provisions contained in this Section
7.
8.    Use of Name
It is understood that the name of Consultant and Consultant’s affiliation with
the Employer will appear in disclosure documents required by securities laws,
and in other regulatory and administrative filings in the ordinary course of the
Company’s business. The above described uses will be deemed to be non-commercial
uses. The name of the Employer will not be used for any commercial purpose
without Consultant’s consent.


Page 5





--------------------------------------------------------------------------------




9.    No Conflict; Valid and Binding
Consultant represents that neither the execution of this Agreement nor the
performance of Consultant’s obligations under this Agreement (as modified to the
extent required by Section 6) will result in a violation or breach of any other
agreement by which Consultant is bound. The Company represents that this
Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company, subject to no conflicting agreements.
10.    Notices
Any notice provided under this Agreement shall be in writing and shall be deemed
to have been effectively given (i) upon receipt when delivered personally, (ii)
one day after sending when sent by private express mail service, or (iii) five
days after sending when sent by regular mail to the following address:
In the case of the Company:
Telenav, Inc.
4655 Great America Parkway, Suite 300
Santa Clara, California 94054
Attn:    Chief Executive Officer
In the case of Consultant:
Michael W. Strambi
or to other such address as may have been designated by the Company or
Consultant by notice to the other given as provided herein.
11.    Independent Contractor; Withholding; Taxes
Consultant will at all times be an independent contractor, and as such will not
have authority to bind the Company. Consultant will not act as an agent nor
shall he be deemed to be an employee of the Company for the purposes of any
employee benefit program, unemployment benefits or otherwise. Consultant shall
not enter into any agreements or incur any obligations on behalf of the Company.
Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Agreement.
Consultant recognizes that no amount will be withheld from his compensation for
payment of any federal, state, or local taxes and that Consultant has sole
responsibility to pay all self-employment and other taxes, if any, on such
compensation and file such returns as shall be required by applicable laws and
regulations. The payments and benefits under this Agreement are intended to be
exempt from or otherwise comply with Section 409A of the Internal Revenue Code
of 1986, as amended, and the Treasury Regulations and any guidance promulgated
thereunder, and any applicable state law equivalent, as each may be amended from
time to time (together, “Section 409A”) so that none of the payments and
benefits will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to be so exempt or
otherwise to so comply. The Company and Consultant will work together in good
faith to consider amendments to this Agreement which are necessary or
appropriate to avoid imposition of any additional tax or income recognition
prior to the actual payment to Consultant of any benefits or imposition of any
additional tax under Section 409A. Each payment and benefit payable under this
Agreement is intended to constitute a separate payment for purposes of
Section 1.409A‑2(b)(2) of the Treasury Regulations. In no event will the Company


Page 6





--------------------------------------------------------------------------------




have any obligation or liability to reimburse, indemnify, or hold harmless
Consultant for any tax imposed or other costs incurred as a result of Section
409A.
12.    Assignment
Due to the personal nature of the services to be rendered by Consultant,
Consultant may not assign this Agreement. The Company may assign all rights and
liabilities under this Agreement to a subsidiary or an affiliate or to a
successor to all or a substantial part of its business and assets without the
consent of Consultant. Subject to the foregoing, this Agreement will inure to
the benefit of and be binding upon each of the heirs, assigns and successors of
the respective parties.
13.    Severability
If any provision of this Agreement shall be declared invalid, illegal or
unenforceable, such provision shall be severed and the remaining provisions
shall continue in full force and effect.
14.    Remedies
Consultant acknowledges that the Company would have no adequate remedy at law to
enforce Sections 2, 6 and 7 hereof. In the event of a violation by Consultant of
such Sections, the Company shall have the right to obtain injunctive or other
similar relief, as well as any other relevant damages, without the requirement
of posting bond or other similar measures.
15.    Indemnification
Consultant agrees to indemnify and hold harmless the Company and its directors,
officers and employees from and against all taxes, losses, damages, liabilities,
costs and expenses, including attorneys’ fees and other legal expenses, arising
directly or indirectly from or in connection with (i) any reckless or
intentionally wrongful act of Consultant, (ii) a determination by a court or
agency that the Consultant is not an independent contractor, (iii) any breach by
the Consultant of any of the covenants contained in this Agreement, (iv) any
failure of Consultant to perform the Services in accordance with all applicable
laws, rules and regulations, or (v) any violation or claimed violation of a
third party’s rights resulting in whole or in part from the Company’s use of the
Work Product of Consultant under this Agreement. During the Term of the
Agreement, Consultant shall have the continuing benefit of the Indemnification
Agreement entered into by and between the Company and Consultant. Company shall
also include Consultant as a covered individual under the terms of its ongoing
Directors and Officers insurance coverage during the Term of this Agreement.
16.    Governing Law; Entire Agreement; Amendment;
With the exception of the arbitration requirements set forth in this Agreement,
this Agreement shall be governed by the laws of the State of California, without
regard to the conflicts of law provisions of any jurisdiction. To the extent
that any lawsuit is permitted under this Agreement, the Parties hereby expressly
consent to the personal and exclusive jurisdiction and venue of the state and
federal courts located in California for any lawsuit filed against Consultant by
the Company. This Agreement represents the entire understanding of the Parties,
supersedes all prior agreements as to matters related to the Consulting Services
between the Parties, and may only be amended in writing signed by Consultant and
the Company CEO.
17.    Dispute Resolution


Page 7





--------------------------------------------------------------------------------




(a)    ARBITRATION. IN CONSIDERATION OF CONSULTANT’S CONSULTING RELATIONSHIP
WITH THE COMPANY, ITS PROMISE TO ARBITRATE ALL DISPUTES RELATED TO CONSULTANT’S
CONSULTING RELATIONSHIP WITH THE COMPANY AND CONSULTANT’S RECEIPT OF THE
COMPENSATION AND OTHER BENEFITS PAID TO CONSULTANT BY COMPANY, AT PRESENT AND IN
THE FUTURE, CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES WITH ANYONE (INCLUDING COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR
OTHERWISE), ARISING OUT OF, RELATING TO, OR RESULTING FROM CONSULTANT’S
CONSULTING OR OTHER RELATIONSHIP WITH THE COMPANY OR THE TERMINATION OF
CONSULTANT’S CONSULTING OR OTHER RELATIONSHIP WITH THE COMPANY, INCLUDING ANY
BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE
FEDERAL ARBITRATION ACT (THE “FAA”). THE FAA’S SUBSTANTIVE AND PROCEDURAL RULES
SHALL GOVERN AND APPLY TO THIS ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT,
AND ANY STATE COURT OF COMPETENT JURISDICTION MAY STAY PROCEEDINGS PENDING
ARBITRATION OR COMPEL ARBITRATION IN THE SAME MANNER AS A FEDERAL COURT UNDER
THE FAA. CONSULTANT FURTHER AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW,
CONSULTANT MAY BRING ANY ARBITRATION PROCEEDING ONLY IN CONSULTANT’S INDIVIDUAL
CAPACITY, AND NOT AS A PLAINTIFF, REPRESENTATIVE, OR CLASS MEMBER IN ANY
PURPORTED CLASS, COLLECTIVE, OR REPRESENTATIVE LAWSUIT OR PROCEEDING. CONSULTANT
MAY, HOWEVER, BRING A PROCEEDING AS A PRIVATE ATTORNEY GENERAL AS PERMITTED BY
LAW. TO THE FULLEST EXTENT PERMITTED BY LAW, CONSULTANT AGREES TO ARBITRATE ANY
AND ALL COMMON LAW AND/OR STATUTORY CLAIMS UNDER LOCAL, STATE, OR FEDERAL LAW,
INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER THE CALIFORNIA LABOR CODE, CLAIMS
RELATING TO EMPLOYMENT OR INDEPENDENT CONTRACTOR STATUS, CLASSIFICATION, AND
RELATIONSHIP WITH THE COMPANY, AND CLAIMS OF BREACH OF CONTRACT, EXCEPT AS
PROHIBITED BY LAW. CONSULTANT ALSO AGREES TO ARBITRATE ANY AND ALL DISPUTES
ARISING OUT OF OR RELATING TO THE INTERPRETATION OR APPLICATION OF THIS
AGREEMENT TO ARBITRATE, BUT NOT DISPUTES ABOUT THE ENFORCEABILITY, REVOCABILITY
OR VALIDITY OF THIS AGREEMENT TO ARBITRATE OR THE CLASS, COLLECTIVE AND
REPRESENTATIVE PROCEEDING WAIVER HEREIN. WITH RESPECT TO ALL SUCH CLAIMS AND
DISPUTES THAT CONSULTANT AGREES TO ARBITRATE, CONSULTANT HEREBY EXPRESSLY AGREES
TO WAIVE, AND DOES WAIVE, ANY RIGHT TO A TRIAL BY JURY. CONSULTANT FURTHER
UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT
THE COMPANY MAY HAVE WITH CONSULTANT. CONSULTANT UNDERSTANDS THAT NOTHING IN
THIS AGREEMENT REQUIRES ME TO ARBITRATE CLAIMS THAT CANNOT BE ARBITRATED UNDER
APPLICABLE LAW, SUCH AS CLAIMS UNDER THE SARBANES-OXLEY ACT.
(b)    PROCEDURE. CONSULTANT AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
JAMS PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS
RULES”), WHICH ARE AVAILABLE AT
HTTP://WWW.JAMSADR.COM/RULES-EMPLOYMENT-ARBITRATION/. IF THE JAMS RULES CANNOT
BE ENFORCED AS TO THE ARBITRATION, THEN THE PARTIES AGREE THAT THEY WILL
ARBITRATE THIS DISPUTE UNDER THE CALIFORNIA ARBITRATION ACT (CALIFORNIA CODE
CIV. PROC. § 1280 ET. SEQ (THE “CAA”). CONSULTANT AGREES THAT THE USE OF THE
JAMS RULES DOES NOT CHANGE CONSULTANT’S CLASSIFICATION TO THAT OF AN EMPLOYEE.
TO THE CONTRARY, CONSULTANT REAFFIRMS


Page 8





--------------------------------------------------------------------------------




THAT CONSULTANT IS AN INDEPENDENT CONTRACTOR. CONSULTANT AGREES THAT THE
ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO
THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION AND
MOTIONS TO DISMISS AND DEMURRERS APPLYING THE STANDARDS SET FORTH UNDER THE
CALIFORNIA CODE OF CIVIL PROCEDURE. CONSULTANT AGREES THAT THE ARBITRATOR SHALL
ISSUE A WRITTEN DECISION ON THE MERITS. CONSULTANT ALSO AGREES THAT THE
ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE
LAW, AND THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE
PREVAILING PARTY, WHERE PERMITTED BY APPLICABLE LAW. CONSULTANT AGREES THAT THE
DECREE OR AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED AS A FINAL AND BINDING
JUDGMENT IN ANY COURT HAVING JURISDICTION THEREOF. CONSULTANT AGREES THAT THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE AND THE
CALIFORNIA EVIDENCE CODE, AND THAT THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND
PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO RULES OF
CONFLICT OF LAW. CONSULTANT FURTHER AGREES THAT ANY ARBITRATION UNDER THIS
AGREEMENT SHALL BE CONDUCTED IN SANTA CLARA COUNTY, CALIFORNIA.
(c)    REMEDY. EXCEPT FOR THE PURSUIT OF ANY PROVISIONAL REMEDY PERMITTED BY THE
CAA OR OTHERWISE PROVIDED BY THIS AGREEMENT, CONSULTANT AGREES THAT ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE BETWEEN THE
COMPANY AND CONSULTANT.
(d)    AVAILABILITY OF INJUNCTIVE RELIEF. IN ACCORDANCE WITH RULE 1281.8 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE, THE PARTIES AGREE THAT ANY PARTY MAY ALSO
PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR CLAIMS A
VIOLATION OF ANY AGREEMENT REGARDING INTELLECTUAL PROPERTY, CONFIDENTIAL
INFORMATION OR NONINTERFERENCE. IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE
RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND
ATTORNEYS’ FEES.
(e)    ADMINISTRATIVE RELIEF. CONSULTANT UNDERSTANDS THAT THIS AGREEMENT DOES
NOT PROHIBIT CONSULTANT FROM PURSUING AN ADMINISTRATIVE CLAIM WITH LOCAL, STATE
OR FEDERAL ADMINISTRATIVE BODIES OR GOVERNMENT AGENCIES SUCH AS THE DEPARTMENT
OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, THE
NATIONAL LABOR RELATIONS BOARD, THE SECURITIES AND EXCHANGE COMMISSION, OR THE
WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE CONSULTANT
FROM BRINGING ANY ALLEGED WAGE CLAIMS WITH THE DEPARTMENT OF LABOR STANDARDS
ENFORCEMENT. LIKEWISE, THIS AGREEMENT DOES PRECLUDE CONSULTANT FROM PURSUING
COURT ACTION REGARDING ANY ADMINISTRATIVE CLAIMS, EXCEPT AS PERMITTED BY LAW.
(f)    VOLUNTARY NATURE OF AGREEMENT. CONSULTANT ACKNOWLEDGES AND AGREES THAT
CONSULTANT IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER ACKNOWLEDGES
AND AGREES THAT CONSULTANT HAS CAREFULLY


Page 9





--------------------------------------------------------------------------------




READ THIS AGREEMENT AND THAT CONSULTANT HAS ASKED ANY QUESTIONS NEEDED FOR
CONSULTANT TO UNDERSTAND THE TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS
AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT CONSULTANT IS WAIVING
CONSULTANT’S RIGHT TO A JURY TRIAL. FINALLY, CONSULTANT AGREES THAT CONSULTANT
HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF
CONSULTANT’S CHOICE BEFORE SIGNING THIS AGREEMENT.
[Remainder of Page Left Blank Intentionally]


Page 10





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be executed
as of the date written above.
Telenav, Inc.:
 
Consultant:
By:
/s/ HP Jin
/s/ Michael Strambi
Name:
HP Jin
Michael W. Strambi
Title:
Chief Executive Officer
Consultant
Address:
4655 Great America Parkway
 
 
Suite 300
 
 
Santa Clara, CA 95054
 
Date:
9/11/2018
9/11/2018





















    




Page 11



